EXHIBIT 10.2

 

INSPIRE PHARMACEUTICALS, INC.

 

2005 EQUITY COMPENSATION PLAN

 

INCENTIVE STOCK OPTION

 

Inspire Pharmaceuticals, Inc. (the “Company”) has granted you an Incentive Stock
Option (the “Option”) under the Inspire Pharmaceuticals, Inc. 2005 Equity
Compensation Plan (the “Plan”). The terms of the grant are set forth in the
Incentive Stock Option Grant Agreement provided to you (the “Agreement”). The
following provides a summary of the key terms of the grant; however, you should
read the entire Agreement, along with the terms of the Plan, to fully understand
the grant.

 

SUMMARY OF INCENTIVE STOCK OPTION GRANT

 

Grantee:   ________________________________________________ Date of Grant:  
________________________________________________ Vesting Schedule:  
________________________________________________ Exercise Price Per Share:  
________________________________________________ Total Number of Options
Granted:   ________________________________________________ Term/Expiration
Date:   ________________________________________________

 



--------------------------------------------------------------------------------

INSPIRE PHARMACEUTICALS, INC.

 

2005 EQUITY COMPENSATION PLAN

 

INCENTIVE STOCK OPTION GRANT AGREEMENT

 

This INCENTIVE STOCK OPTION GRANT AGREEMENT (the “Agreement”), dated as of
                     (the “Date of Grant”), is delivered by Inspire
Pharmaceuticals, Inc. (the “Company”) to                      (the “Grantee”).

 

RECITALS

 

A. The Inspire Pharmaceuticals, Inc. 2005 Equity Compensation Plan (the “Plan”)
provides for the grant of options to purchase shares of common stock of the
Company. The Company has decided to make a stock option grant as an inducement
for the Grantee to promote the best interests of the Company and its
stockholders. A copy of the Plan is attached.

 

B. The Plan is administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”).

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

 

1. Grant of Option. Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Company hereby grants to the Grantee an Incentive
Stock Option (the “Option”) to purchase              shares of common stock of
the Company (“Shares”) at an exercise price of $             per Share. The
Option shall become exercisable according to Paragraph 2 below.

 

2. Exercisability of Option. The Option shall become exercisable in the manner
provided below, if the Grantee is employed by, or providing service to, the
Employer (as defined in the Plan) on the applicable dates. For this purpose, the
term “Shares” refers to the number of shares underling that portion of the
Option that vests in the manner described under Vest Type and Full Vest Date.
The term “Vest Type” describes how the Option covering those shares will vest
before the Full Vest Date. For example, if Vest Type is “monthly”, that Option
will vest with respect to those shares on a pro rata basis on each monthly
anniversary of the Date of Grant. The term “Full Vest Date” is the date on which
that portion of the Option covering all of the corresponding shares set forth in
the “Shares” column will be fully vested.

 

Shares

--------------------------------------------------------------------------------

 

Vest Type

--------------------------------------------------------------------------------

 

Full Vest Date

--------------------------------------------------------------------------------

 

- 1 -



--------------------------------------------------------------------------------

The exercisability of the Option is cumulative, but shall not exceed one hundred
percent (100%) of the Shares subject to the Option. If the foregoing schedule
would produce fractional Shares, the number of Shares for which the Option
becomes exercisable shall be rounded down to the nearest whole Share.

 

3. Term of Option.

 

(a) The Option shall have a term of [                    ] years from the Date
of Grant and shall terminate at the expiration of that period, unless it is
terminated at an earlier date pursuant to the provisions of this Agreement or
the Plan.

 

(b) Unless a later termination date is provided for in a Company-sponsored plan,
policy or arrangement, or any agreement to which the Company is a party (as
provided in Section 5(f)(v) of the Plan), the Option shall automatically
terminate upon the happening of the first of the following events:

 

(i) The expiration of the ninety (90) day period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the termination is for any
reason other than Disability (as defined in the Plan), death or Misconduct (as
defined in the Plan).

 

(ii) The expiration of the one (1) year period after the Grantee ceases to be
employed by, or provide service to, the Employer on account of the Grantee’s
Disability.

 

(iii) The expiration of the one (1) year period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the Grantee dies (x) while
employed by, or providing service to, the Employer or (y) within ninety (90)
days after the Grantee ceases to be so employed or provide such services on
account of a termination described in subparagraph (i) above.

 

(iv) The expiration of the thirty (30) day period after the date on which the
Grantee ceases to be employed by, or provide service to, the Employer on account
of a termination by the Employer for Misconduct. In addition, notwithstanding
the prior provisions of this Paragraph 3, if the Company determines that the
Grantee has engaged in conduct that constitutes Misconduct at any time while the
Grantee is employed by, or providing service to, the Employer or after the
Grantee’s termination of employment or service, the Option shall terminate as of
the thirtieth (30th) day after the date on which such Misconduct first occurred.

 

Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the [                    ] anniversary of the
Date of Grant. Any portion of the Option that is not exercisable at the time the
Grantee ceases to be employed by, or provide service to, the Employer shall
immediately terminate.

 

- 2 -



--------------------------------------------------------------------------------

4. Exercise Procedures.

 

(a) Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the exercisable Option by giving the Company written
notice of intent to exercise in the manner provided in this Agreement,
specifying the number of Shares as to which the Option is to be exercised. At
such time as the Board shall determine, the Grantee shall pay the exercise price
(i) in cash, (ii) by payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board, or (iii) by such other
method as the Company may approve. The Company may impose from time to time such
limitations as it deems appropriate on the use of Shares of the Company to
exercise the Option.

 

(b) The obligation of the Company to deliver Shares upon exercise of the Option
shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the Company,
including such actions as Company counsel shall deem necessary or appropriate to
comply with relevant securities laws and regulations. The Company may require
that the Grantee (or other person exercising the Option after the Grantee’s
death) represent that the Grantee is purchasing Shares for the Grantee’s own
account and not with a view to or for sale in connection with any distribution
of the Shares, or such other representation as the Company deems appropriate.

 

(c) All obligations of the Company under this Agreement shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable. Subject to Committee approval, the
Grantee may elect to satisfy any tax withholding obligation of the Employer with
respect to the Option by having Shares withheld up to an amount that does not
exceed the minimum applicable withholding tax rate for federal (including FICA),
state and local tax liabilities.

 

5. Designation as Incentive Stock Option.

 

(a) This Option is designated an incentive stock option under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”). If the aggregate fair
market value of the stock on the date of the grant with respect to which
incentive stock options are exercisable for the first time by the Grantee during
any calendar year, under the Plan or any other stock option plan of the Company
or a parent or subsidiary, exceeds one hundred thousand dollars ($100,000), then
the Option, as to the excess, shall be treated as a nonqualified stock option
that does not meet the requirements of Section 422. If and to the extent that
the Option fails to qualify as an incentive stock option under the Code, the
Option shall remain outstanding according to its terms as a nonqualified stock
option.

 

(b) The Grantee understands that favorable incentive stock option tax treatment
is available only if the Option is exercised while the Grantee is an employee of
the Company or a parent or subsidiary of the Company or within a period of time
specified in the Code after the Grantee ceases to be an employee. The Grantee
understands that the Grantee is responsible for the income tax consequences of
the Option, and, among other tax consequences, the Grantee understands that he
or she may be subject to the alternative minimum tax under the Code in the year
in which the Option is exercised. The Grantee will consult with his or her tax
adviser regarding the tax consequences of the Option.

 

- 3 -



--------------------------------------------------------------------------------

(c) The Grantee agrees that the Grantee shall immediately notify the Company in
writing if the Grantee sells or otherwise disposes of any Shares acquired upon
the exercise of the Option and such sale or other disposition occurs on or
before the later of (i) two (2) years after the Date of Grant or (ii) one (1)
year after the exercise of the Option. The Grantee also agrees to provide the
Company with any information requested by the Company with respect to such sale
or other disposition.

 

6. Change in Control. The provisions of the Plan applicable to a Change in
Control (as defined in the Plan) shall apply to the Option.

 

7. Restrictions on Exercise. Except as the Company may otherwise permit pursuant
to the Plan, only the Grantee may exercise the Option during the Grantee’s
lifetime and, after the Grantee’s death, the Option shall be exercisable
(subject to the limitations specified in the Plan) solely by the legal
representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.

 

8. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(i) rights and obligations with respect to withholding taxes, (ii) the
registration, qualification or listing of the Shares, (iii) changes in
capitalization of the Company and (iv) other requirements of applicable law. The
Committee shall have the authority to interpret and construe the Option pursuant
to the terms of the Plan, and its decisions shall be conclusive as to any
questions arising hereunder.

 

9. No Employment or Other Rights. The grant of the Option shall not confer upon
the Grantee any right to be retained by or in the employ or service of the
Employer and shall not interfere in any way with the right of the Employer to
terminate the Grantee’s employment or service at any time. The right of the
Employer to terminate at will the Grantee’s employment or service at any time
for any reason is specifically reserved.

 

10. No Shareholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a shareholder with respect to the Shares
subject to the Option, until certificates for Shares have been issued upon the
exercise of the Option.

 

11. Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Grantee, and
the Option and all rights hereunder shall thereupon become

 

- 4 -



--------------------------------------------------------------------------------

null and void. The rights and protections of the Company hereunder shall extend
to any successors or assigns of the Company and to the Company’s parents,
subsidiaries, and affiliates. This Agreement may be assigned by the Company
without the Grantee’s consent.

 

12. Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

 

13. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the Compensation Committee at 4222 Emperor
Boulevard, Suite 200, Durham, North Carolina, 27703-8466, and any notice to the
Grantee shall be addressed to such Grantee at the current address shown on the
payroll of the Employer, or to such other address as the Grantee may designate
to the Employer in writing. Any notice shall be delivered by hand, sent by
telecopy or enclosed in a properly sealed envelope addressed as stated above,
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Grantee has executed this Agreement, effective
as of the Date of Grant.

 

INSPIRE PHARMACEUTICALS, INC. By:    

Name:

   

Title:

   

 

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all the
decisions and determinations of the Committee shall be final and binding.

 

Grantee: 

   

Date:

   

 

- 5 -